1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                ***
4
      JERMAINE JAMAICA CAMPBELL, SR.,                Case No. 3:19-cv-00576-MMD-WGC
5
                                       Petitioner,                   ORDER
6               v.
7
      WARDEN RUSSELL, et al.,
8
                                   Respondents.
9

10

11          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
12   by Jermaine Jamaica Campbell, Sr., an individual incarcerated at Nevada’s Warm
13   Spring’s Correctional Center. On September 17, 2019, Petitioner filed an application to
14   proceed in forma pauperis (ECF No. 1), along with his habeas petition (ECF No. 1-1 and
15   1-2), and a motion for appointment of counsel (ECF No. 1-3).
16          The application to proceed in forma pauperis is incomplete in that it does not
17   include a completed financial certificate. See LR LSR 1-2. The Court will deny the
18   application to proceed in forma pauperis on that ground but will not require Petitioner to
19   pay the filing fee, or file a new in forma pauperis application, until after counsel appears
20   for him.
21          State prisoners applying for habeas corpus relief are not entitled to appointed
22   counsel unless the circumstances indicate that appointed counsel is necessary to prevent
23   due process violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing
24   Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam)). The court may, however,
25   appoint counsel at any stage of the proceedings if the interests of justice so require. See
26   18 U.S.C. § 3006A; Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196.
27   Petitioner indicates that he is serving two consecutive sentences of life in prison with the
28   possibility of parole after ten years. Further, it appears that Petitioner raises several
1    issues, some of which may be relatively complex, and that Petitioner will not be able to

2    adequately litigate this action without counsel. The Court therefore finds that appointment

3    of counsel is in the interests of justice. The Court will grant Petitioner’s motion for

4    appointment of counsel and will appoint the Federal Public Defender for the District of

5    Nevada to represent him.

6           The Court has examined the petition in this case pursuant to Rule 4 of the Rules

7    Governing Section 2254 Cases in the United States District Courts and determines that

8    it merits service upon Respondents. The Court will order the petition served upon

9    Respondents, and will direct Respondents to appear, but will not require any further action

10   on the part of Respondents at this time.

11          It is therefore ordered that Petitioner’s application to proceed in forma pauperis

12   (ECF No. 1) is denied.

13          It is further ordered that the Clerk of the Court is directed to separately file the

14   petition for writ of habeas corpus (ECF Nos. 1-1 and 1-2) and the motion for appointment

15   of counsel (ECF No. 1-3).

16          It is further ordered that Petitioner’s motion for appointment of counsel (ECF No.

17   1-3) is granted. The Federal Public Defender for the District of Nevada (FPD) is appointed

18   to represent Petitioner. If the FPD is unable to represent Petitioner, because of a conflict

19   of interest or for any other reason, alternate counsel will be appointed. In either case,

20   counsel will represent Petitioner in all federal court proceedings relating to this matter,

21   unless allowed to withdraw.

22          It is further ordered that the Clerk of the Court is directed to electronically serve

23   upon the FPD a copy of this order, together with a copy of the petition for writ of habeas

24   corpus (ECF Nos. 1-1 and 1-2).

25          It is further ordered that the FPD will have 30 days from the date of this order to

26   file a notice of appearance, or to indicate to the Court its inability to represent Petitioner

27   in this case.

28   ///


                                                   2
1           It is further ordered that the requirement that Petitioner pay the filing fee for this

2    action or file a new application to proceed in forma pauperis is suspended. The Court will

3    set a deadline for payment of the filing fee or filing of a new application to proceed in

4    forma pauperis after counsel appears for Petitioner and Respondents.

5           It is further ordered that the Clerk of the Court is directed to add Aaron Ford,

6    Attorney General of the State of Nevada, as counsel for Respondents.

7           It is further ordered that the Clerk of the Court is directed to electronically serve

8    upon Respondents a copy of the Petition for Writ of Habeas Corpus (ECF Nos. 1-1 and

9    1-2), and a copy of this order.

10          It is further ordered that Respondents will have 30 days from the date of this order

11   to appear in this action. Respondents will not be required to respond to the habeas petition

12   at this time.

13          DATED THIS 18th day of September 2019.
14

15
                                               MIRANDA M. DU
16                                             CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
